Citation Nr: 1134528	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent for gastroparesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. P.





ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972, from August 1975 to August 1979, and from January 1991 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation in effect for diabetes mellitus and a May 2009 rating decision of the RO that granted service connection for gastroparesis with an evaluation of 30 percent effective February 2, 2009.

In June 2011, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The Board notes that additional evidence was received subsequent to the last Supplemental Statement of the Case issued in May 2011.  A waiver of the RO's initial consideration of this evidence was provided in June 2011.  38 C.F.R. § 20.1304(c) (2010).

The issue of an initial rating in excess of 30 percent for gastroparesis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of his activities, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an October 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  A similar letter was issued in July 2008.  The October 2006 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment reports, private treatment reports, an internet treatise submitted by the Veteran, buddy statements, written statements from the Veteran, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service connected diabetes mellitus is currently evaluated as 20 percent disabling pursuant to Diagnostic Code 7913.  The Veteran also receives separate service-connected ratings for gastroparesis, glaucoma, and peripheral neuropathy of the upper and lower extremities associated with the service connected diabetes mellitus.  The Veteran contends that his diabetes mellitus warrants a higher evaluation.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent evaluation may be assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Diagnostic Code 7913.  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

Turning to the evidence, the Veteran was provided with a VA diabetes mellitus examination in December 2006.  The Veteran had lost 12 pounds in the prior 6 months since he had been on Weight Watchers.  He had worked as an orthopedic technician with VA since 1987.  The Veteran stated that he had been diagnosed with diabetes mellitus since 2000.  He did not relate any symptoms.  His treatment included medications and insulin.  He denied having any side effects from these medications.  He had unregulated blood sugar in the prior 7 to 10 months.  He had hypoglycemic episodes at least 7 to 8 times a week.  He had no history of hospitalization due to hypoglycemia.  His visits with medical providers were every week and he had been on that follow-up schedule for 3 months.  His diet was restricted and he was on Weight Watchers, a 1500 calorie diet.  His activity was not restricted.  He walked daily and exercised in the gym, walking and doing weights and the treadmill.  He had a history of glaucoma in both eyes.  He had an examination of his eyes in November 2006, without any diabetic retinopathy.  He had no skin lesions.  He stated that he had loss of sensation of the feet especially in the bottom of the feet and toes.  He also complained of numbness in his forearms and tips of his fingers.  He had no history of cerebrovascular accident.  The Veteran had no history of urinary incontinence or bowel dysfunction.

Upon physical examination, the Veteran was well developed, well nourished, conscious, coherent, oriented in 4 spheres, and not in any apparent distress.  His gait was normal without any assistive device and posture was normal.  Cardiovascular examination revealed that S1 and S2 were present.  There was no S3 or S4.  The point of maximal impulse was the 5th intercostals space, left mid clavicular line.  There were no murmurs, gallops, rubs or clicks.  Neurologic examination showed that upper and lower extremity strength was 5/5.  The Veteran had no evidence of muscle atrophy.  At the mid calves and mid thighs were equal and symmetrical.  Sensory examination by light touch with a brush and monofilament indicated that he had a decreased sensation on the bottom of his feet and tips of his toes, and a decreased sensation on the forearms and hands.  Vibration and position sense was intact.  Deep tendon reflexes were within physiological limits.  Babinski and Romberg were negative.  Eye examination was normal.  There were no skin lesions.  Examination of the extremities revealed no pedal edema.  Pulsations were intact.  Dorsalis pedis pulsations were 2+ bilaterally.  Posterior tibial pulsations were 1+ bilaterally.  There were no skin breaks.  After reviewing the results of laboratory tests, the examiner's diagnosis was of diabetes mellitus, insulin required, uncontrolled, with diabetic neuropathy.  

The Veteran was provided with another VA diabetes mellitus examination in November 2009, during which the claims file was reviewed.  The examiner noted that for treatment of his diabetes mellitus, initially the Veteran was started on oral medication and a diabetic diet, but at that time he was on 2 insulins, oral medication, and a diabetic diet.  The Veteran stated that he had never been hospitalized specifically for his diabetes mellitus and had always been treated on an outpatient basis for such.  In the prior 12 months the Veteran had no problems with a diabetic coma or ketoacidosis, however, in the prior 12 months the Veteran has had recurrent episodes of hypoglycemic reactions relieved by eating a glucose gel.  In the previous 12 months, the Veteran had experienced hypoglycemic reactions occurring about two to three times per week.  In spite of treatment with two insulins, oral medications, and a diabetic diet, the Veteran's diabetes mellitus had been very difficult to control.  The Veteran continued to have problems with excessive thirst of a severe nature on a daily basis.  The examiner noted that the Veteran has been diagnosed with diabetic peripheral neuropathy involving both upper extremities and both lower extremities.  His diabetes mellitus sometimes interfered with his daily activities in his occupation.  It was noted that the Veteran no longer worked as an operating room technician at the VA Medical Center.  He now does mostly administrative work because his diabetes has been very difficult to control and he had frequent episodes of hypoglycemic reactions.  The Veteran has had to leave the operating room due to the hypoglycemic reactions that had occurred very frequently in the previous year or two.  

The Veteran reported to the examiner that in the prior 12 months he had experienced recurrent hypoglycemic reactions occurring at least twice per week, sometimes more, sometimes less.  At that time, the Veteran's diabetes mellitus treatments included medication, insulin, a very strict 1500 calorie diabetic diet, and physical exercise daily with a rest every 15 minutes.  The Veteran was being followed very closely at the VA Medical Center and went for follow-up care once per week.  The examiner performed cardiac, neurologic, and extremities examinations.  With regards to the skin, the examiner noted that the Veteran did not complain of having any skin rashes currently and the examination was deferred.  The examiner also reviewed the results of laboratory tests.  The diagnoses included insulin requiring diabetes mellitus type 2; hypoglycemic reactions, recurrent, secondary to diabetes mellitus; diabetic peripheral neuropathy involving the right upper extremity; diabetic peripheral neuropathy involving the left upper extremity; diabetic peripheral neuropathy involving the right lower extremity; diabetic peripheral neuropathy involving the left lower extremity; and rule out diabetic retinopathy.  The examiner remarked that in a patient with diabetes mellitus type 2, the development of recurrent hypoglycemic reactions is common when the patient needs to take insulin.

A December 2009 VA eye examination report indicates that the Veteran had no diabetic retinopathy in each eye on examination.

VA treatment records dated during the course of this appeal indicate that the Veteran's diabetes mellitus treatments have included medication, insulin injections, restricted diet, and exercise.  While he has been shown in the VA treatment records to have recurrent hypoglycemia, such has not required any hospitalization.  Additionally, he has been found by VA treatment providers to have no ocular complications due to his diabetes mellitus.  While the Veteran has sustained some fluctuating weight loss, the VA treatment records indicate that such has been the result of his restricted diet and weight management.  A June 2007 entry notes the Veteran reporting weekly appointments with the nutrition specialist and weekly appointments in the diabetes clinic.  However, the Board notes that the VA treatment records reflect that the Veteran's diabetes related appointments were less frequent during the course of this appeal and generally occurred approximately once per month.  VA treatment records also show that due to the occurrence of multiple hypoglycemic events while attempting exercise as prescribed by his treatment providers, the Veteran was placed on strict activity modification.  The Veteran was to perform no strenuous physical exertion and limit any physical exercise with frequent rest breaks, every 15 to 20 minutes.  A June 2011 entry indicated that the Veteran should not engage in sudden physical activity although he should work on increasing exercise tolerance in the gym.  Until that time he may need frequent rest breaks during periods of increased physical activity.

The Veteran testified during a September 2009 hearing before a Decision Review Officer at the RO and both the Veteran and his spouse testified before the undersigned Veterans Law Judge during a June 2011 Travel Board hearing.  The Board notes that the Veteran is an operating room technician for a VA orthopedic clinic and his wife is a nurse.  The Veteran testified that his doctor has modified his diet and his activities are regulated due to his diabetes mellitus.  He also requires insulin 4 to 6 times per day and oral medication.  He stated that the modification of his diet and activities has not really controlled his diabetes.  

With regards to exercise, the Veteran said that he walks as much as he can every day, but he was put on a restricted activity level because when he was exercising too much his hypoglycemia would occur.  Therefore, he now takes a break every 15 to 20 minutes, including at work.  When the Veteran goes to the gym, he uses the treadmill, lifts a bar with no weights, uses the bicycle, and stretches.  He also indicated that his treatment providers are having trouble adjusting his blood sugar levels because of steroids that he has been prescribed for another condition.  His diabetes mellitus is treated by a nutritionist, a diabetic nurse, and a physician.  The Veteran denied having episodes of ketoacidosis or hypoglycemic reactions that have caused him to be hospitalized.  However, the Veteran testified that he has been hospitalized due to his service-connected gastroparesis.  The Veteran also stated that his hypoglycemic reactions are antagonized by some of his medications.  He said that because he works at the hospital and his wife is a nurse, he is able to receive treatment immediately when he has a problem with his diabetes, rather than having to make a trip to the hospital to seek treatment.  He indicated that he would be hospitalized and/or go to the emergency room more often, possibly because of his hypoglycemic reactions, if not for the medical background of himself and his wife and the fact that he is employed at the VA hospital.  He also said that he sees the diabetic nurse once per month, but he sees her informally while working in the hospital once or twice a week, depending on his blood sugar levels.  He said that he also speaks to his doctor about once a week, either on the telephone or in passing at work.  

The Veteran said that his diabetes mellitus has interfered with his duties as an operating room technician in the orthopedic clinic and he has had to cease his activities in the operating room.  He now does paperwork, scheduling for surgeons.  The Veteran's wife testified that the Veteran is up a lot during the night due to his diabetes.  She said that about once every other week she sees him in a state where he needs to get his medications just to have enough sugar, although it is not to the point where they have to go to the emergency room all of the time.  She always monitors his blood sugar.

During the course of this appeal the Veteran has submitted several statements from his co-workers and supervisors in the orthopedics clinic at the VA Medical Center.  They indicated that the Veteran has a history of being a high achiever at work, and has earned the employee of the year award.  However, recently the Veteran has been often observed to be not feeling well and stated that the problem was his elevated blood sugar levels.  There had been several occasions when the Veteran left the clinic on sick leave due to his diabetes symptoms and on other occasions such symptoms have affected his work performance.  Ultimately, in November 2006 the Veteran was reportedly asked to cease his duties as a scrub technician in the operating room until his diabetes is under better control.  By April 2009, the Veteran's episodes of diabetic hypoglycemia had increased in both frequency and severity.  As this could pose a safely risk for both patients and staff, the Veteran had been instructed to permanently cease all activities associated with his assigned duties as an operating room technician, although on very infrequent occasions he may be requested to come to the operating room to assist in the application of casts and braces.  


Upon review of the record, the Board finds that the Veteran's symptomatology more nearly approximates a rating of 40 percent.  38 C.F.R. § 4.7.  During the course of this appeal, the Veteran has been shown to require insulin, a restricted diet, and regulation of activities.  With regards to regulation of activities, VA treatment records and hearing testimony have indicated that the Veteran has been placed on strict activity modification and he is to perform no strenuous physical exertion and limit any physical exercise with frequent rest breaks every 15 to 20 minutes.  In addition, the Veteran's work duties were changed due to his diabetes mellitus symptoms.  Thus, the Board finds that the Veteran's symptoms more nearly approximate the criteria consistent with a 40 percent evaluation.

Further, the preponderance of the medical evidence of record does not support an evaluation in excess of 40 percent for diabetes mellitus.  The Veteran's diabetes mellitus has not been shown to have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  While the Veteran has had episodes of hypoglycemic reactions, the evidence does not reflect any episodes of ketoacidosis or hospitalization for hypoglycemic reactions.  Additionally, while the Veteran visited a nutritionist weekly, the actual treatment records do not show that the Veteran required twice a month visits to a diabetic care provider for his hypoglycemic reactions.  Although the Veteran testified that he informally consults with his diabetic nurse once or twice per week while working in the hospital, he reported that he has appointments with her once per month, which is consistent with his treatment documented in the VA treatment records.  As such, the 40 percent evaluation being assigned adequately addresses the level of impairment resulting from the Veteran's service connected diabetes mellitus. 

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his diabetes mellitus and provides for more severe symptoms than currently shown by the evidence; therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an evaluation of 40 percent for diabetes mellitus is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for initial rating in excess of 30 percent for gastroparesis.  

The Board notes that the Veteran was provided with a VA miscellaneous digestive conditions examination in November 2009, during which the claims file was reviewed.  He reported that at that time the only gastrointestinal (GI) symptom that he was having was a sensation of bloating that recurs periodically, but there were no other significant GI symptoms.  The Veteran stated that he had been told by his VA gastroenterologist and cardiologist that these bloating sensations periodically cause his chest pains with shortness of breath.  The examiner performed a physical examination and noted that the impression of a nuclear medicine gastric emptying study was of normal gastric emptying study.  With regards to a diagnosis, the examining physician stated that chronic gastroparesis was not found.

The Veteran testified during the June 2011 Travel Board hearing before the undersigned Veterans Law Judge that he believed that the November 2009 VA examination was inadequate.  He claims that the gastric emptying study performed during that examination was meaningless because it was not properly performed, as he had been fasting and took his insulin, therefore his blood sugars were normal and the gastroparesis does not manifest unless his blood sugars are elevated.

The Board notes that the claims file contains treatment records subsequent to this VA examination, including from the Veteran's VA physician, that indicate a current diagnosis of gastroparesis, and delayed gastric emptying was noted during a September 2010 gastroenterology consultation.  

As there is conflicting medical evidence of record with regards to whether the Veteran has a current diagnosis of gastroparesis, the Board finds it necessary to afford the Veteran a current VA digestive conditions examination in which objective clinical findings with regards to the Veteran's gastroparesis are provided.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Ongoing medical records should also be obtained.  VA treatment records indicate that the Veteran underwent a gastric emptying study in June 2008, however the report of such is not contained in the claims file.  The Board notes that a January 2009 treatment record from the Veteran's physician reports that such showed mildly delayed gastric emptying, but a February 2009 note from a gastroenterology consultation indicates that the Veteran's normal gastric emptying study from June 2008 is meaningless as it was done on his diabetes drugs after a 12-hour fast.  During the November 2009 VA examination, the Veteran reported that in June 2008 a gastric empting nuclear study was done for solids and by means of this examination, his VA physician diagnosed gastroparesis.  As there is conflicting evidence in the claims file with regards to the result of the June 2008 gastric emptying study, the report of such should be obtained on remand.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since June 2011 from the VA Medical Center in Albuquerque, New Mexico, in addition to the report of the June 2008 gastric emptying study.

2.  The Veteran should be afforded a VA digestive conditions examination to determine the current nature and severity of his gastroparesis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should describe the objective clinical findings and symptomatology associated with the Veteran's gastroparesis.  A rationale for any opinion expressed should be provided.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


